Exhibit 10.53

PAID LISTINGS

LICENSE AGREEMENT

This License Agreement (“Agreement”) is entered into as of March 15, 2006 (the
“Effective Date”), by and between Wellbourne Limited a Seychelles corporation
(“Partner”) and LookSmart, Ltd., a Delaware corporation (“LookSmart”).

RECITALS

The parties wish to provide for a license to Partner to display LookSmart’s Paid
Listings on the Partner Network sent by LookSmart in response to search queries,
ad requests based on site pages, and other ad calls or requests for listings
made by Partner to LookSmart.

NOW, therefore, for good and adequate consideration, the receipt of which is
acknowledged, the parties agree as follows:

1. DEFINITIONS

1.1 A “Click” occurs when a bona fide Internet user (which excludes a robot,
spider, software, scraper or other mechanical, artificial or fraudulent means,
or a person who is not seeking to use the Partner Network for a legitimate web
search, e.g., has been paid or otherwise motivated to click, as determined by
LookSmart’s click filtering and tracking systems) clicks on a Listing and
accesses the destination site.

1.2 “Listing” means a link to a website that includes the display URL, a title,
text that describes the site to which the listing links or encourages the user
to visit the site, and may include a tracking URL.

1.3 “Partner Network” means the following web sites which are owned or operated
by Partner or are contractually part of Partner’s syndication network:
UmaxSearch.com

1.4 “Paid Listings” means a LookSmart product that returns results containing
only paid Listings. The amount that an advertiser pays to LookSmart influences
(among other factors) the position in which the advertiser’s listing appears in
our Paid Listings.

2. LICENSE

2.1 License. Subject to the terms, limitations and conditions herein, LookSmart
hereby grants to Partner a non-exclusive license during the Term to publicly
display, and allow third parties who operate sites on the Partner Network to
publicly display, Paid Listings in electronic form on the Partner Network.
Partner and third parties who operate sites on the Partner Network may not
display any Paid Listings via any of the following distribution sources: e-mail,
pop-ups, pop-unders or adware without LookSmart’s prior written, signed consent.

2.2 Limitations on License. The license granted above is conditioned upon
Partner’s, and sites in the Partner Network’s, observance of the following
restrictions: (i) except as expressly permitted herein, Partner will not
display, use, reproduce, cache, store, distribute, make derivative works of,
modify, sell, resell, rent, license, sublicense, transfer, assign or
redistribute in any way Paid Listings; (ii) Partner will not modify, add to,
edit or delete the URLs, titles or reviews contained within any Paid Listings
without LookSmart’s prior written approval; (iii) Partner will not display,
sublicense or syndicate Paid

 

Page 1



--------------------------------------------------------------------------------

Listings on or to any third party or web site outside of the Partner Network
unless it first obtains LookSmart’s written consent; (iv) Partner will use the
tracking URLs associated with each individual Listing provided by LookSmart, if
any, for all Paid Listings included on its Partner Network (though Partner may
use the display URLs for purposes of displaying the Listing); (v) Partner will
not display any Paid Listings on any adult-oriented web sites without the prior
written approval of LookSmart; (vi) Partner will not display any Paid Listings
on any obscene or illegal web sites, or in any manner that violates any
applicable laws or regulations or the rights of any third party; (vii) Partner
will not display any Paid Listings, or allow any third parties to display any
Paid Listings, via any form of adware, spyware, e-mail or method that violates
applicable laws; and (viii) Partner will not display any Paid Listings, or allow
any third parties to display any Paid Listings, to users whose IP address is
outside of the United States or Canada, except as described in Exhibit C.

2.3 Display of Ads via Cookies or Downloadable Applications. The license granted
above is conditioned on Partner’s, and sites in the Partner Network’s,
observance of the following: a) if Partner displays or allows a third party to
display Paid Listings via any “cookie” or application that is downloaded to a
user’s computer or browser, Partner represents and warrants that such cookie or
application shall: (i) not gather any personally identifiable information (such
as an individual’s name, telephone number, e-mail address and/or street address)
or financial information of the end user; and (ii) not gather any information
about the web pages accessed by the computer on which it is installed; b) if
Partner displays or allows a third party to display Paid Listings via any
application that is downloaded to a user’s computer or browser, Partner
represents and warrants that such application shall (iii) only be installed
after clear and conspicuous notice to the end user; (iv) only be installed after
the end user’s express and informed consent to installation; (v) allow for
uninstallation that can be performed without undue effort or knowledge by the
end user; (vi) allow for successful removal of such client-side application
using the “Add/Remove Programs” functionality of Microsoft Windows (or similar
on other platforms); (vii) not re-install itself without the end user’s express
consent prior to each such re-installation; (viii) not install or allow the
installation of any other programs not clearly and conspicuously disclosed to
the end user, (ix) clearly display the Partner’s privacy policy (or a link or
other access to it); and (x) comply with all applicable laws and regulations.
Partner agrees to provide LookSmart with a copy of, and a license to use, any
and all downloadable applications and all updates and upgrades thereto that
Partner uses, or allows third parties to use, to display Paid Listings.

2.4 Display of Ads on Partner Network. The license granted above is conditioned
on Partner’s, and sites in the Partner Network’s, observance of the following:
if Partner allows any third party to display Paid Listings, Partner shall:
(1) enter into a legally binding contract with such third party that is no less
restrictive than the terms, conditions, limitations and restrictions applicable
to Partner under this Agreement, (2) monitor the activities of such third party
on a regular basis to ensure compliance with the requirements herein, and
(3) immediately terminate such third party’s distribution of Paid Listings upon
a determination that such third party is in material violation of any of the
terms and conditions of such distribution agreement or upon request by LookSmart
to do so.

2.5 Query Source Identification. For every ad call or other request for listings
to LookSmart, Partner shall clearly identify to LookSmart the query source by
providing the originating IP address of the user (not the server making the
request), the User Agent of the user’s browser and the HTTP referrer that
indicates where the listings are being displayed.

3. PAYMENT TERMS.

3.1 Cost Per Click. Subject to the terms and conditions hereof, for any given
calendar month, LookSmart will pay Partner a share of revenues from LookSmart
invoices or charges for all qualified Clicks on listings advertisements, as
recorded by LookSmart’s, or its customer’s as applicable,

 

Page 2



--------------------------------------------------------------------------------

click tracking systems. For each Click, the share of revenue paid to Partner
will be equal to the cost-per-click (“CPC”) bid by LookSmart for the
corresponding keyword(s), less a month-end adjustment for credit card fraud,
advertising complaints and similar items. LookSmart will determine the CPC bid
and include it in the Paid Listings feed sent in response to such request.
LookSmart will have sole discretion to decide the CPC bid for each Listing, and
such CPC bid may change frequently. Partner may use the CPC bid included in the
Paid Listings feed from LookSmart solely for the purpose of ranking the Paid
Listings and gauging payments from LookSmart, but the parties agree that all CPC
bid amounts submitted by LookSmart are confidential information for internal use
only, and shall not be posted on Partner’s web pages or disclosed to any third
parties. LookSmart shall have no obligation to pay for clicks if Partner makes
any material misrepresentations in Exhibit C or if Partner violates the license
terms set forth in Section 2 above.

3.2 Reporting and Payment. LookSmart will make its “PUBLISHER CENTER” available
to Partner for preliminary daily reporting of clicks, and Partner acknowledges
and agrees that (i) such reporting may not represent the number of qualified
Clicks for which LookSmart will pay Partner and (ii) it will control access to
and maintain the confidentiality of its password for accessing the POP Portal.
Within 30 days after the end of each calendar month during the Term, LookSmart
will deliver (a) a report describing invoices and billings to LookSmart
customers for such calendar month pursuant to Section 3.1 and (b) payment
pursuant to Section 3.1; provided, that Partner acknowledges and agrees that to
the extent Partner has not provided the Query Source Identification as described
in section 2.5, above. For every request, without such information LookSmart’s
ability to determine which clicks and ads are qualified or billable is impaired
and thus LookSmart may not pay Partner for the clicks and ads. Partner shall
also notify LookSmart of any changes, inaccuracies, or incompleteness of any
statement Partner makes on Exhibit C, Part II. LookSmart reserves the right to
deduct from payments made pursuant to Section 3.1, or otherwise recoup any
amounts paid to Partner in prior months for non-qualified Clicks.

3.3 Audit. Each party will maintain accurate records with respect to the
calculation of all Clicks and/or payments due under this Agreement. The other
party (the “Examining Party”) may, upon no less than 15 days prior written
notice to the first party (the “Audited Party”) and no more than once in any
twelve month period, cause an independent auditor of nationally recognized
standing to inspect the appropriate records of the audited party reasonably
related to the calculation of such Clicks and/or payments during the Audited
Party’s normal business hours. Such examination will be undertaken in a manner
reasonably calculated not to interfere with the Audited Party’s normal business
operations. The fees charged by such auditor in connection with the inspection
will be paid by the Examining Party, unless the auditor discovers an
underpayment of greater than 10%, in which case the Audited Party will pay the
reasonable fees of the auditor.

3.4 Non-qualified Clicks. LookSmart shall have no obligation to pay for clicks
which are non-qualified clicks as determined by its click filtering and tracking
systems. Non-qualified clicks may come as a result of but are not limited to
clicks (i) generated via automated crawlers, robots or click generating scripts,
(ii) that an advertiser receives and rejects, (iii) that come as a result of
auto-spawning of browsers, automated redirects, and clicks that are required for
users to navigate on the Partner Network, (iv) that are from users in countries
other than those explicitly agreed to in Exhibit C by Partner and LookSmart,
(v) that are on expired, cached or over-budget ads, or (vi) that come as a
result of any incentive such as cash, credits or loyalty points. LookSmart
reserves the right to require Partner to provide server log files that include,
but are not limited to, the daily number of clicks delivered to LookSmart. In
the event that LookSmart determines in its sole discretion that Partner or any
third party site in the Partner Network has delivered non-qualified clicks, low
quality traffic, or traffic that violates any material term of this Agreement,
LookSmart may, at its option, (1) immediately terminate this Agreement upon
written notice to Partner, or (2) require Partner to immediately cease
displaying, and allowing third party sites in the Partner Network to display,
Paid Listings via any particular means, method, product, or third party
distributor, and/or (3) not pay Partner for the offending clicks.

 

Page 3



--------------------------------------------------------------------------------

3.5 Account Manager. LookSmart will provide a designated account manager to
Partner.

4. PARTNER OBLIGATIONS.

4.1 Implementation of Paid Listings. Within ten (10) days after the Effective
Date Partner will begin querying LookSmart’s servers for Paid Listings and will
implement and display Paid Listings provided by LookSmart as set forth on
Exhibit A.

4.2 Attribution; Look and Feel. Partner may provide LookSmart attribution on
pages displaying Paid Listings. The size and location aspects of such
attribution shall be at the parties’ mutual agreement. Other than as set forth
herein, Partner shall control the look and feel of its search service.

5. LOOKSMART OBLIGATIONS.

5.1 Service Levels/Technical Support. LookSmart will use commercially reasonable
efforts to provide the Service Levels and Technical Support as specified in
Exhibit B.

6. PUBLICITY.

LookSmart may issue a press release to announce the relationship contemplated by
this Agreement without the prior written consent of Partner. Partner will not
make any public statement, press release or other announcement relating to the
terms or existence of this Agreement without the prior written approval of
LookSmart, such approval not to be unreasonably withheld, conditioned or
delayed, provided that either party may make such disclosures as may be, in its
reasonable opinion of counsel, advisable in order to comply with a subpoena or
other legal process or with applicable laws, regulations or securities exchange
rules.

7. INTELLECTUAL PROPERTY OWNERSHIP.

7.1 Proprietary Rights of LookSmart. LookSmart will retain all right, title and
interest in and to the Paid Listings, the related databases, all data generated
by LookSmart’s click tracking system and other performance measurement
applications, and all associated intellectual property and proprietary rights
worldwide (including, but not limited to, ownership of all copyrights,
trademarks, patents, derivative works, modifications, lists of advertisers and
information, algorithms, taxonomies, trade secrets and other intellectual
property rights therein).

7.2 Proprietary Rights of Partner. Other than the Paid Listings, Partner will
retain all right, title, and interest in and to the Partner Network (including,
but not limited to, ownership of all copyrights, trademarks, patents, derivative
works, modifications, lists of advertisers, algorithms, taxonomies, trade
secrets and other intellectual property rights therein).

8. TERM AND TERMINATION.

8.1 Term. The term of this Agreement (the “Term”) will begin on the Effective
Date and will end one year later. The Agreement will then automatically renew
for successive one year periods, unless either party gives written notice to the
other party of its intention not to renew at least 60 days prior to the end of
the then-current term or renewal term.

 

Page 4



--------------------------------------------------------------------------------

8.2 Termination. Either party may terminate this Agreement (a) at any time
within the first 90 days after the Effective Date, provided that written notice
of termination is delivered to the other party within such 90-day period, or
(b) if the other party (i) materially breaches its obligations hereunder and
such breach remains uncured for thirty (30) days following delivery of written
notice to the breaching party of the breach, or (ii) is subject to voluntary or
involuntary bankruptcy proceedings, insolvency, liquidation or otherwise
substantially discontinues its business operations.

8.3 Effect of Termination. Termination of this Agreement by either party will
not act as a waiver of any breach of this Agreement and will not act as a
release of either party hereto from any accrued liability (including payments as
set forth in the following section) or liability for breach of such party’s
obligations under this Agreement. Within thirty (30) days following the
expiration or termination of this Agreement, each party will pay to the other
party all sums, if any, due and owing as of the date of expiration or
termination, net of any amounts due from the other party as of such date. Upon
the expiration or termination of this Agreement for whatever reason, each party
shall immediately cease to use the other party’s trademarks, proprietary
information, Paid Listings, intellectual property (including derivative works or
modifications thereof) and Confidential Information in any manner whatsoever,
and shall destroy or return (at the option of the other party), any such
property, or materials representing the same to the other party, and provide the
other party with an officer’s certificate attesting to such return/destruction.
For the avoidance of doubt, upon termination or expiration of this Agreement,
the license granted hereunder shall terminate and Partner and its agents shall
immediately cease all use of the Paid Listings.

8.4 Survival. The provisions of sections 1 and 6-12 (inclusive) will survive any
termination or expiration of this Agreement for a period of three years.

9. CONFIDENTIALITY.

9.1 “Confidential Information” means information about the disclosing party’s
(or its suppliers’) business, products, technologies, strategies, advertisers,
financial information, operations or activities that is proprietary and
confidential, including without limitation all business, financial, technical
and other information disclosed by the disclosing party. Confidential
Information of LookSmart includes (without limitation) the CPC bids included in
its Paid Listings feeds. Confidential Information will not include information
that the receiving party can establish (i) is in or enters the public domain
without breach of this Agreement, (ii) the receiving party lawfully receives
from a third party without restriction on disclosure and without breach of a
nondisclosure obligation or (iii) the receiving party knew prior to receiving
such information from the disclosing party.

9.2 Use of Confidential Information. Each party agrees (i) that it will not use
or disclose to any third party or use any Confidential Information disclosed to
it by the other except as expressly permitted in this Agreement or as required
by a court of law or otherwise compelled to be disclosed pursuant to the legal
process or existing laws or regulations, and (ii) that it will take all
reasonable measures to maintain the confidentiality of all Confidential
Information of the other party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar importance.

10. WARRANTY AND INDEMNITY.

10.1 Warranties. LookSmart warrants that it owns, or has obtained the right to
distribute and make available as specified in this Agreement, the Paid Listings
provided to Partner in connection with this Agreement. Except as specifically
provided herein, LookSmart does not guarantee or make any representations or
warranties whatsoever (i) with respect to the completeness of any listings or
links or

 

Page 5



--------------------------------------------------------------------------------

information accessed through such links or (ii) with respect to the content of
the web sites accessed through the listings or links provided hereunder.
LOOKSMART DOES NOT WARRANT, REPRESENT OR GUARANTEE THAT THE USE OF ITS LISTINGS
OR LINKS, OR ANY OTHER SERVICES PROVIDED IN CONNECTION WITH OR IN ADDITION TO
THE FOREGOING WILL BE UNINTERRUPTED, UNDISRUPTED OR ERROR-FREE. Partner
represents and warrants that (i) its display of Paid Listings hereunder
(including its allowing third parties to do so) does not and will not violate
any term or condition of this Agreement and (ii) the information provided in
Exhibit C is accurate and complete.

10.2 Indemnification. Each party will indemnify, defend and hold harmless the
other party, its officers, directors and employees from any and all third party
claims, liability, damages, expenses and/or costs (including, but not limited
to, attorneys fees) arising from the other party’s breach of any warranty,
representation or covenant in this Agreement. All such amounts will be
reimbursed to the indemnified party as incurred, within thirty (30) days of
submission of reasonable supporting documentation or invoices to the
indemnifying party. Each party’s obligation to indemnify is conditioned upon the
other party providing prompt notification of any and all such claims, unless the
failure to notify does not materially and adversely affect the defense. The
indemnified party will reasonably cooperate with the indemnifying party in the
defense and/or settlement thereof. The indemnified party may have its own
counsel in attendance at all proceedings and substantive negotiations relating
to such claim at the indemnified party’s sole cost and expense.

10.3 Disclaimer. EXCEPT AS SPECIFIED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTY IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE REGARDING
SUCH SUBJECT MATTER.

11. LIMITATION OF LIABILITY.

11.1 Exclusion of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT THAT PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

11.2 Total Liability. OTHER THAN AS A RESULT OF BREACH OF SECTION 2 OR PURSUANT
TO THE INDEMNIFICATION PROVISIONS HEREOF, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER FOR AN AMOUNT IN EXCESS OF THE TOTAL AMOUNT PAID TO PARTNER
HEREUNDER.

12. GENERAL.

12.1 Assignment/Change of Control. Neither party may assign this Agreement, in
whole or in part, without the other party’s written consent (which will not be
unreasonably withheld). In the event of a change of control, merger,
reorganization or sale of all, or substantially all, of one party’s assets to a
third party, the other party may terminate the agreement upon 10 days’ prior
written notice at any time after the closing of such transaction. For the
purposes hereof, a “change of control” shall mean a transaction in which the
shareholders of a party prior to the closing do not retain majority ownership of
the party after the closing of such transaction.

 

Page 6



--------------------------------------------------------------------------------

12.2 Governing Law/Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of California, notwithstanding the actual
state or country of residence or incorporation of the parties. The parties
consent to the exclusive jurisdiction of the state or federal courts in the
Northern District of California for all actions arising out of or related to
this Agreement.

12.3 Notices. Any notice or other communication to be given hereunder will be in
writing and will be (as elected by the Party giving such notice): (i) personally
delivered; (ii) transmitted by postage prepaid registered or certified mail,
return receipt requested; (iii) deposited prepaid with a nationally recognized
overnight courier service; or (iv) sent by facsimile. Unless otherwise provided
herein, all notices will be deemed to have been duly given on: (a) the date of
receipt (or if delivery is refused, the date of such refusal) if delivered
personally or by courier; (b) three (3) business days after the date of posting
if transmitted by mail; or (c) if transmitted by facsimile, the date a
confirmation of transmission is received. Either Party may change its address
for purposes hereof on not less than three (3) business days prior notice to the
other Party. Notices hereunder will be directed to, unless otherwise instructed
by the receiving Party:

If to Partner:

Address

City, State ZIP

Attn:

Phone:

Fax:

If to LookSmart:

625 Second Street

San Francisco, California 94107

Attn: Senior VP, Business Development

Fax: 415-348-7030

with a copy to:

625 Second Street

San Francisco, California 94107

Attn: Legal Department

Fax: 415-348-7034

12.4 Force Majeure. Any delay in or failure of performance by either party under
this Agreement will not be considered a breach of this Agreement and will be
excused to the extent caused by any occurrence beyond the reasonable control of
such party including, but not limited to, acts of God, power outages and
governmental restrictions.

12.5 Severability. In the event that any of the provisions of this Agreement are
held by to be unenforceable by a court or arbitrator, the remaining portions of
the Agreement will remain in full force and effect.

12.6 Entire Agreement. This Agreement is the complete and exclusive agreement
between the parties with respect to the subject matter hereof, superseding and
terminating any prior agreements and communications (both written and oral)
regarding such subject matter. This Agreement may only be modified, or any
rights under it waived, by a written document executed by both parties.

 

Page 7



--------------------------------------------------------------------------------

12.7 Independent Contractors. The parties are independent contractors and not
co-venturers. Neither party shall be deemed to be an employee, agent, or legal
representative of the other party hereto for any purpose and neither party
hereto shall have any right, power or authority to create any obligation or
responsibility on behalf of the other party hereto nor shall this be deemed an
exclusive or fiduciary relationship. This Agreement will not be construed to
create or imply any partnership, agency or joint venture.

12.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original or faxed copy and all of which together shall
constitute one instrument.

 

LookSmart, Ltd.     [Partner Name] By:   /s/ Bryan Everett     By:   /s/ Jaan
Randolph Name:   Bryan Everett     Name:   Jaan Randolph Title:   SVP, Sales    
Title:   COO

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT A

IMPLEMENTATION

The following Sections 1-7 apply to the distribution of Paid Listings on the
Partner Network.

 

1. Display of Paid Listings. Partner will make or refer search queries, ad
requests based on site pages, and other ad calls or requests for listings to
LookSmart’s servers via a live data feed. If any Paid Listings are returned by
LookSmart’s servers in response to such requests, such Paid Listings will be
displayed on the Partner Network. Partner will not display or allow any third
party in the Partner Network to display any CPC or price-related data that would
allow users to determine the price paid by advertisers in connection with Paid
Listings. Partner will cooperate with LookSmart to allow LookSmart to track
Clicks on Paid Listings displayed on the Partner Networks, including the use of
redirects, tracking URLs or other methods as reasonably requested by LookSmart.
Other than as set forth herein, Partner shall be solely and exclusively
responsible for the design, development, operation and maintenance of the
Partner Network and for all advertising, sponsorship or other use of the media
contained therein. Partner will implement the Paid Listings within ten (10) days
of the Effective Date, such implementation to be verified by LookSmart recording
at least one Click attributable to the Partner Network.

 

2. Partner Display Ordering; De-duplicating. Partner represents that that it
sorts, ranks and delivers Paid Listings for the Partner Network as indicated to
LookSmart in Exhibit C, Part II. In the event that Partner decides to change the
method by which it determines the ranking of its Paid Listings, Partner will
provide to LookSmart thirty (30) days prior written notice of such change.
Partner further represents that, to the extent it displays its own or other
third party listings on the Partner Network in addition to the Paid Listings, if
any such listing is duplicative with any Paid Listing, Partner will decide
whether to show such listing or the Paid Listing on the basis of which one
carries the higher CPC.

 

3. Position in Paid Listings. If Partner sorts, ranks and delivers listings on
the Partner Network based on CPC amounts, a) Partner must deliver LookSmart’s
Paid Listings above or in a more favorable position than (i) any other listing
with the same CPC and (ii) the listing with the next lowest CPC; and b) Partner
will in no way manipulate the Paid Listings to deliver LookSmart’s Paid Listings
in a position below or less favorable than listings with CPCs lower than the
Paid Listings.

 

4. Top Bid Pricing. Partner agrees to provide LookSmart with an automated,
regularly updated mechanism from which LookSmart can determine the bid prices
(CPC paid to partner) of the top 5 listings advertisements sent to Partner
Network for individual and specific queries from Partner. For example, Partner
may make available an API or other data interface that provides such data.

 

5. CPC Bid. To optimize CPC bid pricing, LookSmart may designate Partner ad
calls/requests to be directed to certain of its servers, and Partner shall
follow such designations as they are provided to Partner.

 

6. Traffic Volume and Increases. Partner will provide LookSmart with 3 days
prior written notice before launching with new affiliates or traffic sources
that will, in Partner’s reasonable opinion, increase the number of Partner
queries by the lesser of 50% over then-current levels or 500,000 queries per
day. LookSmart will have no obligation to pay for Clicks for which a timely
notice is not provided under this section.

 

Page 9



--------------------------------------------------------------------------------

7. Blocking Distribution. LookSmart may request that Partner block distribution
of Paid Listings to a specified list of sources (keywords, portions of Partner
Network, sites and/or IP addresses) or via any distribution method deemed
questionable by LookSmart. LookSmart also reserves the right to make a written
request to Partner for it to block specific Paid Listings for display to
specific domains. Once LookSmart makes this request, LookSmart is not obligated
to pay Partner for any clicks from such domain(s). If Partner identifies the
domain that the query originates from to LookSmart, then LookSmart may perform
this blocking. LookSmart reserves the right to ask Partner to block any
international traffic, including international queries and clicks,
for international users and listings appearing on international sites. LookSmart
also reserves the right to ask Partner to block all adult-related traffic,
including adult queries and clicks generated as a result of these adult
queries. LookSmart may update the list of prohibited distribution partners or
sources from time to time, in its sole discretion. All sources contained within
the list must be blocked from distribution by Partner as soon as practicable
after, but in any event within 5 business days from, receipt of notice from
LookSmart. LookSmart shall have no obligation to pay Partner for qualified
Clicks on Paid Listings after LookSmart makes the relevant request.

 

Page 10



--------------------------------------------------------------------------------

EXHIBIT B

Service Levels

Below is the level of service to be supplied by LookSmart in connection with
LookSmart’s provision of Paid Listings (the “Service”). The Service to be
provided to Partner shall consist of a feed of Paid Listings as defined in the
Agreement.

Partner Implementation Guide. Following the execution of this Agreement,
LookSmart will provide Partner with a partner implementation guide to assist in
the process of implementing the technical aspects of the Service. The parties
will use commercially reasonable efforts to abide by the procedures and steps
set forth in the guide.

Service Integration Technical Assistance. During the Term, LookSmart agrees to
provide a designated technical account manager during normal business hours (8am
– 5pm Pacific Time) to Partner to assist in the effective integration of the
Service onto the Partner’s site. In no event will such support exceed ten
(10) hours per month, and all such support will be provided during business
hours. The parties agree that the Service is provided in a standard format and
is well documented. LookSmart will not provide technical assistance relating to
on-site server configuration or programming.

Service Response Time. The load time for a non-page-load query (i.e. where the
data returned does not include the formatted page), as measured round-trip from
the time Partner servers send a search request to LookSmart to the time of
Partner’s servers’ receipt of a completed set of search result(s) will be less
than 375 milliseconds at least 98% of the time, as measured daily, weekly, and
monthly, from domestic locations.

Service Uptime. The Service will be available 24 hours/day, 7 days/week.
Scheduled downtime will be communicated to partners with 5 business days notice.
The Service is guaranteed to be up 99.5% of the time as measured weekly and
99.8% of the time as measured monthly, excluding scheduled downtime. Should
LookSmart determine that a reconfiguration of the Service is required, such as
major software version changes, changes in hosting facilities or other network
reconfiguration; LookSmart will provide Partner with 30-day notice of such
change, and will work in good faith to minimize any Service outages.

Quality Criteria. LookSmart will use commercially reasonable efforts to ensure
that the Paid Listings returned by the Service shall not contain more than 3%
Inactive Links out of any random sample of 10,000+ queries. “Inactive Links”
shall be defined as any link provide by the Service which, when clicked, does
not result in the user receiving a web page within 60 seconds at least 3 out of
5 times in any 1 week period.

TECHNICAL SUPPORT

To ensure that problems with the Service are identified, addressed and resolved
in a timely manner, the following framework shall be followed for reporting
problems, communicating progress on troubleshooting activities, resolving
problems, and, if necessary, escalating the level of attention placed on such
problems. This framework proposes a three-category approach to technical support
for dealing with problems. The first type deals with general technical support
such as consultation regarding technical specification interpretation and
understanding the process, the second with changes in the Service, and the third
addresses problem reporting and resolution associated with the Service.

 

Page 11



--------------------------------------------------------------------------------

Type 1: General Technical Support

This category of service provides consultation regarding the proper
interpretation of format specifications and data, as well as support on how the
Service works, the quality or content of Service results for specific queries or
how Partners might integrate the Service into their Web site(s). It does not
address any desired changes in the basic service parameters. Within 3 business
days of the Execution Date of this Agreement, Partner will be provided with the
names of both a business development account manager and a technical account
manager who will provide this type of service during normal business hours, up
to 10 hours per month, for the first three months. Partner should expect a
response to Type 1 issues within 2 business days, after which they should be
escalated as detailed below.

Type 2: Changes

Requests for changes in the Service should be directed to the business
development account manager who will be assigned to Partner within 3 days of the
Execution Date of this Agreement. Partner should expect a response to Type 2
issues within 2 business days, after which they should be escalated as detailed
below.

Type 3: Problem Reporting and Resolution

Problems reaching LookSmart servers (e.g., major networking issues, Service
outage, etc.) should be addressed with the LookSmart Technical Operations team
as detailed below. ALL OTHER requests (e.g. product issues) should be treated as
Type 1 or Type 2 issues.

 

  1. Contact the System Technical Support team by:

 

•     Email:

   techsupport@looksmart.net

•     Email Page:

   techsupport-pager@looksmart.net

•     Please remember to include an area code with the callback telephone number

If after 15 minutes, a callback is not received…

 

  2. Contact the Director of Production Operations by use of the following
contact information:

 

•     Dean Cookson

  

•     Work/Day:

   415-348-7615

•     Cell:

  

•     Email:

   dcookson@looksmart.net

•     Email Page:

   dcookson-pager@looksmart.net

If after 15 minutes, a callback was not received…

 

  3. Contact the Vice President of Technical Operations by use of the following
contact information:

 

•     Michael Grubb

  

•     Work/Day:

   415-348-7633

•     Cell:

  

•     Email:

   mg@looksmart.net

•     Email Page:

   mg-pager@looksmart.net

 

Page 12



--------------------------------------------------------------------------------

Escalation Procedures

If Partner does not receive timely responses (according to the timetables
outlined above) issues should be escalated to any of the following individuals:

 

Person to Contact

  

Title

   Role    Phone    Email David Hoare    Director, Sales Operations   
Business Development    415-348-7611 (o)
   dhoare@looksmart.net Michael Schoen    VP Product    Product      
mschoen@looksmart.net Bryan Everett    Senior VP Sales    Sales    415-348-7505
(o)    beverett@looksmart.net

Partner Points of Contact

Communication of issues from LookSmart to Partner should be directed to the
following individuals:

 

Person to Contact

  

Title

  

Role

  

Phone

  

Email

                       

 

Page 13